

115 S224 IS: Child Interstate Abortion Notification Act
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 224IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Rubio (for himself, Mr. Hatch, Mr. Cruz, Mr. Blunt, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit taking minors across State lines in
			 circumvention of laws requiring the involvement of parents in abortion
			 decisions.
	
 1.Short titleThis Act may be cited as the Child Interstate Abortion Notification Act.
		2.Transportation of
 minors in circumvention of certain laws relating to abortionPart I of title 18, United States Code, is amended by inserting after chapter 117 the following:
			
				117ATRANSPORTATION
				OF MINORS IN CIRCUMVENTION OF CERTAIN LAWS RELATING TO ABORTIONSec.2431. Transportation of minors in
				  circumvention of certain laws relating to abortion.2432. Transportation of minors in
				  circumvention of certain laws relating to abortion and incest.
					2431.Transportation
				of minors in circumvention of certain laws relating to abortion
						(a)Offense
 (1)GenerallyExcept as provided in subsection (b), whoever knowingly transports a minor across a State line, with the intent that the minor obtain an abortion, and thereby in fact abridges the right of a parent of the minor under a law requiring parental involvement in a minor’s abortion decision, in force in the State in which the minor resides, shall be fined under this title or imprisoned not more than 1 year, or both.
 (2)DefinitionFor the purposes of this subsection, an abridgement of the right of a parent of a minor occurs if an abortion is performed or induced on the minor, in a State other than the State in which the minor resides or in a foreign country, without the parental consent or notification, or the judicial authorization, that would have been required under a law requiring parental involvement in a minor’s abortion decision had the abortion been performed in the State in which the minor resides.
							(b)Exceptions
 (1)Life-endangering conditionsThe prohibition under subsection (a) shall not apply if the abortion is necessary to save the life of the minor because her life is endangered by a physical disorder, physical injury, or physical illness, including a life endangering physical condition caused by or arising from the pregnancy itself.
 (2)Minors and parentsA minor transported in violation of this section, and any parent of that minor, may not be prosecuted or sued for a violation of this section, a conspiracy to violate this section, or an offense under section 2 or 3 of this title based on a violation of this section.
							(c)Affirmative
 DefenseIt is an affirmative defense to a prosecution for an offense, or to a civil action, based on a violation of this section that the defendant—
 (1)reasonably believed, based on information the defendant obtained directly from a parent of the minor, that before the minor obtained the abortion, the parental consent or notification took place that would have been required under the law requiring parental involvement in a minor’s abortion decision, had the abortion been performed in the State in which the minor resides; or
 (2)was presented with documentation showing with a reasonable degree of certainty that a court in the minor’s State of residence waived any parental notification required by the laws of that State, or otherwise authorized that the minor be allowed to procure an abortion.
							(d)Civil
 ActionAny parent who suffers harm from a violation of subsection (a) may obtain appropriate relief in a civil action unless the parent has committed an act of incest with the minor described in subsection (a).
 (e)DefinitionsFor the purposes of this section—
 (1)the term abortion means the use or prescription of any instrument, medicine, drug, or other substance or device to intentionally—
 (A)kill the unborn child of a woman known to be pregnant; or (B)prematurely terminate the pregnancy of a woman known to be pregnant, with an intention other than to—
 (i)increase the probability of a live birth or of preserving the life or health of the child after live birth; or
 (ii)remove a dead unborn child;
 (2)the term law requiring parental involvement in a minor’s abortion decision means a law—
 (A)requiring, before an abortion is performed on a minor, either—
 (i)the notification to, or consent of, a parent of that minor; or
 (ii)proceedings in a State court; and
 (B)that does not provide as an alternative to the requirements described in subparagraph (A) notification to or consent of any person or entity not described in that subparagraph;
 (3)the term minor means an individual who is not older than the maximum age requiring parental notification or consent, or proceedings in a State court, under a law requiring parental involvement in a minor’s abortion decision;
 (4)the term parent means—
 (A)a parent or guardian;
 (B)a legal custodian; or
 (C)an individual standing in loco parentis—
 (i)who has care and control of the minor; (ii)with whom the minor regularly resides; and
 (iii)who is designated by the law requiring parental involvement in the minor’s abortion decision as an individual to whom notification, or from whom consent, is required; and
 (5)the term State includes—
 (A)the District of Columbia; (B)any commonwealth, possession, or other territory of the United States; and
 (C)any Indian tribe or reservation.
								2432.Transportation
				of minors in circumvention of certain laws relating to abortion and
			 incest
 (a)OffenseNotwithstanding section 2431(b)(2), whoever has committed an act of incest with a minor and knowingly transports the minor across a State line with the intent that the minor obtain an abortion, shall be fined under this title or imprisoned not more than 1 year, or both.
 (b)DefinitionsFor the purposes of this section, the terms abortion, minor, and State have the meanings given those terms in section 2435..
		3.Child interstate
 abortion notificationPart I of title 18, United States Code, is amended by inserting after chapter 117A (as added by section 2) the following:
			
				117BCHILD
				INTERSTATE ABORTION NOTIFICATIONSec.2435. Child interstate abortion
				  notification.
					2435.Child
				interstate abortion notification
						(a)Offense
 (1)GenerallyA physician who knowingly performs or induces an abortion on a minor in violation of the requirements of this section shall be fined under this title or imprisoned not more than 1 year, or both.
							(2)Parental
				notification
 (A)Actual noticeA physician who performs or induces an abortion on a minor who is a resident of a State other than the State in which the abortion is performed or induced shall provide, or cause his or her agent to provide, not less than 24 hours actual notice to a parent of the minor before performing or inducing the abortion.
 (B)Constructive noticeIf actual notice to a parent under subparagraph (A) is not accomplished after a reasonable effort has been made, not less than 24 hours constructive notice shall be given to a parent of the minor before the abortion is performed or induced.
 (b)ExceptionsThe notification requirement under subsection (a)(2) shall not apply if—
 (1)the abortion is performed or induced in a State that has in force a law requiring parental involvement in a minor’s abortion decision and the physician complies with the requirements of that law;
 (2)the physician is presented with documentation showing with a reasonable degree of certainty that a court in the minor’s State of residence has waived any parental notification required by the laws of that State, or has otherwise authorized that the minor be allowed to procure an abortion;
 (3)the minor declares in a signed written statement that she is the victim of sexual abuse, neglect, or physical abuse by a parent, and, before an abortion is performed on the minor, the physician notifies the authorities specified to receive reports of child abuse or neglect by the law of the State in which the minor resides of the known or suspected abuse or neglect;
 (4)the abortion is necessary to save the life of the minor because her life was endangered by a physical disorder, physical injury, or physical illness, including a life endangering physical condition caused by or arising from the pregnancy itself, except that an exception under this paragraph shall not apply unless the attending physician or an agent of such physician, not later than 24 hours after completion of the abortion, notifies a parent of the minor in writing that an abortion was performed on the minor and of the circumstances that warranted invocation of this paragraph; or
 (5)the minor is physically accompanied by a person who presents the physician or his or her agent with documentation showing with a reasonable degree of certainty that he or she is in fact the parent of that minor.
							(c)Civil
 ActionAny parent who suffers harm from a violation of subsection (a) may obtain appropriate relief in a civil action unless the parent has committed an act of incest with the minor described in subsection (a).
 (d)DefinitionsFor the purposes of this section—
 (1)the term abortion means the use or prescription of any instrument, medicine, drug, or other substance or device to intentionally—
 (A)kill the unborn child of a woman known to be pregnant; or (B)prematurely terminate the pregnancy of a woman known to be pregnant, with an intention other than to—
 (i)increase the probability of a live birth or of preserving the life or health of the child after live birth; or
 (ii)remove a dead unborn child;
 (2)the term actual notice means the giving of written notice directly, in person, by the physician or any agent of the physician;
 (3)the term constructive notice means notice that is given by certified mail, return receipt requested, restricted delivery to the last known address of the person being notified, with delivery deemed to have occurred 48 hours following noon on the next day subsequent to mailing on which regular mail delivery takes place, excluding days on which mail is not delivered;
 (4)the term law requiring parental involvement in a minor’s abortion decision means a law—
 (A)requiring, before an abortion is performed on a minor, either—
 (i)the notification to, or consent of, a parent of that minor; or
 (ii)proceedings in a State court; and
 (B)that does not provide as an alternative to the requirements described in subparagraph (A) notification to or consent of any person or entity not described in that subparagraph;
 (5)the term minor means an individual who—
 (A)has not attained the age of 18 years; and (B)is not emancipated under the law of the State in which the minor resides;
 (6)the term parent means—
 (A)a parent or guardian;
 (B)a legal custodian; or
 (C)an individual standing in loco parentis—
 (i)who has care and control of the minor; and (ii)with whom the minor regularly resides,
									as
 determined by State law;(7)the term physician means—
 (A)a doctor of medicine legally authorized to practice medicine by the State in which the doctor practices medicine; or
 (B)any other person legally empowered under State law to perform an abortion; and
 (8)the term State includes—
 (A)the District of Columbia; (B)any commonwealth, possession, or other territory of the United States; and
 (C)any Indian tribe or reservation..
		4.Clerical
 amendmentThe table of chapters at the beginning of part I of title 18, United States Code, is amended by inserting after the item relating to chapter 117 the following new items:
			117A. Transportation of minors in circumvention of certain laws
				  relating to abortion2431117B. Child
				  interstate abortion
				  notification2435.
		5.Severability and
			 effective date
 (a)SeverabilityThe provisions of this Act shall be severable. If any provision of this Act, or any application thereof, is found unconstitutional, that finding shall not affect any provision or application of the Act not so adjudicated.
 (b)Effective dateThis Act and the amendments made by this Act shall take effect 45 days after the date of enactment of this Act.